                                                                                                             FILED IN THE
O PS 8                                                                                                   U.S. DISTRICT COURT
(3/15)                                                                                             EASTERN DISTRICT OF WASHINGTON



                              UNITED STATES DISTRICT COURT                                          Apr 06, 2020
                                                                                                        SEAN F. MCAVOY, CLERK
                                                             for
                                            Eastern District of Washington


U.S.A. vs.                      Joe, Melisa Ann                          Docket No.         0980 1:17CR02059-SMJ-1


                                 Petition for Action on Conditions of Pretrial Release

       COMES NOW Phil Casey, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Melisa Ann Joe, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the Court at Yakima, Washington on the 25th day of March, 2020 under the following conditions:

Special Condition #1: Defendant shall reside at all times in the clean and sober housing authorized by the United States
Probation/Pretrial Services Office. Defendant is responsible for the cost of the clean and sober housing

Special Condition #2: Defendant shall participate in a program of GPS confinement. Defendant shall wear at all times, a
GPS device under the supervision of U.S. Probation. Defendant shall be restricted at all times, to her approved residence
except for: attorney visits; court appearances; case-related matters; court-ordered obligations; or other activities as pre-
approved by the pretrial office or supervising officer, including but not limited to employment, religious services, medical
necessities.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Ms. Joe is alleged to have violated special condition number 1 of her release on April 4, 2019, by leaving
the Prasch Oxford House without permission of the United Stated Probation Office.

Violation #2: Ms. Joe is alleged to have violated special condition number 2 of her release on April 4, 2019, by violating
her home confinement program and leaving the Prasch Oxford House without permission of the United Stated Probation
Office.

On March 25, 2020, the Honorable Magistrate Judge Dimke imposed the above special condition of release for Ms. Joe
until her supervised release revocation hearing on April 21, 2020.

On March 26, 2020, Ms. Joe was enrolled in the home confinement GPS program at the Prasch Oxford House located at
209 North 28th Avenue, Yakima, Washington.

On April 4, 2020, Ms. Joe left her approved residence with out permission at 7:33 a.m. The house manger at the Oxford
House stated the offender left the residence on foot and the house manger did not know where Ms. Joe was going. After
Ms. Joe left the residence she made no effort to contact probation to explain her situation and her current whereabouts



                             PRAYING THAT THE COURT WILL ORDER A WARRANT
     PS-8
     Re: Joe, Melisa Ann
     April 4, 2020
     Page 2




                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       April 4, 2020
                                                               by        s/Phil Casey
                                                                         Phil Casey
                                                                         U.S. Pretrial Services Officer


THE COURT ORDERS

[    ]      No Action
[x   ]      The Issuance of a Warrant
[    ]      The Issuance of a Summons
[    ]      The incorporation of the violation(s) contained in this
            petition with the other violations pending before the
            Court.
[ ]         Defendant to appear before the Judge assigned to the case.
[x ]        Defendant to appear before the Magistrate Judge.
[ ]         Other


                                                                           Signature of Judicial Officer

                                                                             4/4/2020
                                                                           Date
